UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 May 21, 2015 Date of Report (Date of earliest event reported) Access National Corporation (Exact name of registrant as specified in its charter) Virginia 000-49929 82-0545425 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1800 Robert Fulton Drive, Suite300, Reston, VA20191 (Address of principal executive offices) (Zip Code) (703)871-2100 (Registrant’s telephone number, including area code) n/a (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders. Access National Corporation (the “Company”) (Nasdaq: ANCX) held its Annual Meeting of Shareholders on May 21, 2015, at which three (3) proposals were submitted to the Company’s shareholders. The proposals are described in detail in the Company’s proxy statement for the 2015 Annual Meeting of Shareholders filed with the Securities and Exchange Commission on April 17, 2015 (the “2015 Proxy Statement”). Below are the final results for each proposal. Proposal 1 The Company’s shareholders elected two (2) Class I directors to serve until the 2018 Annual Meeting of Shareholders. The votes regarding these director nominees were as follows: For Withhold Broker Non-Votes Michael W. Clarke James L. Jadlos The following Class II and Class III directors, whose terms expire in 2016 and 2017, respectively, continued in office: Class II – Robert C. Shoemaker, Thomas M. Kody and J. Randolph Babbitt; Class III – John W. Edgemond, Martin S. Friedman and Michael G. Anzilotti. Proposal 2 The Company’s shareholders approved the advisory proposal regarding the compensation of the Company’s named executive officers as disclosed in the 2015 Proxy Statement.The votes regarding this proposal were as follows: For Against Abstain Broker Non-Votes Proposal 3 The Company’s shareholders ratified the selection of BDO USA, LLP to serve as independent public accountants for the fiscal year ending December 31, 2015. The votes regarding this proposal were as follows: For Against Abstain Broker Non-Votes -0- No other matters were voted on at the meeting. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ACCESS NATIONAL CORPORATION (Registrant) Date: May 28, 2015 By: /s/Michael W. Clarke Name: Michael W. Clarke Title: President, Chief Executive Officer
